CUSHMAN, District Judge
(after stating the facts as above). Defendant contends that the vessel was unseaworthy at the commencement of and during her last voyage; the contention being, first, that carrying, in the manner described, five gallons of gasoline in any can in the engine room, rendered her unseaworthy, and further that she was unseaworthy because on this particular voyage the gray or lead color can contained gasoline instead of coal oil.
The court finds that carrying five gallons of gasoline in a red can in the engine room on this vessel, with the other cans, in the manner disclosed, did not render the vessel unseaworthy. The court further finds that, while it is possible that the master of the vessel on the occasion in question may have taken the gasoline can by mistake instead of the *355coal oil can, or that the coal oil can may have then had gasoline in it, yet it appears more probable that the coal oil can was used by Mm, and that it then contained coal oil, a part of which he poured from the can into the stove in the manner stated by Mm in his protest and not from a cup as stated by Mm in Ms testimony. It appears to the court very improbable that the coal oil can could have been used as frequently as the evidence indicates during a week or more while containing gasoline instead of coal oil without that fact having been learned prior to the explosion and destruction of the vessel. The court further finds the vessel to have been seaworthy at the commencement of and during the voyage in question, and that plaintiff is entitled to recover as prayed.
The judgment or decree will be settled upon notice.